USCA11 Case: 20-14516      Date Filed: 03/31/2021   Page: 1 of 4



                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 20-14516
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 1:19-cr-00300-CG-MU-1


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                      versus

ALEXANDER LEO RODGERS,

                                                             Defendant-Appellant.
                          ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                         ________________________

                                (March 31, 2021)

Before JORDAN, GRANT, and BRASHER, Circuit Judges.

PER CURIAM:

      Alexander Leo Rodgers, proceeding pro se, appeals the district court’s denial

of his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A). Rodgers
          USCA11 Case: 20-14516       Date Filed: 03/31/2021    Page: 2 of 4



argues that the district court erred in denying his motion because he demonstrated

extraordinary and compelling reasons warranting relief through evidence that he is

at high risk for contracting a severe case of COVID-19. Rodgers also argues that the

district court abused its discretion by denying his motion based solely on the fact

that he has served less than half of his sentence and without considering other

relevant factors under 18 U.S.C. § 3553(a). Because the district court did not abuse

its discretion in denying relief based on the Section 3553(a) factors, we do not need

to reach whether the court erred in its extraordinary and compelling analysis.

Accordingly, we affirm.

      We review the district court’s denial of an eligible prisoner’s

Section 3582(c)(1)(A) motion for abuse of discretion. United States v. Harris, --

F.3d --, No. 20-12023, slip op. at 6 (11th Cir. Mar. 2, 2021). A district court abuses

its discretion by applying the incorrect legal standard, following improper

procedures in making its determination, or making clearly erroneous factual

findings. Id. “The application of an abuse-of-discretion review recognizes the range

of possible conclusions the trial judge may reach.” United States v. Frazier, 387 F.3d

1244, 1259 (11th Cir. 2004) (en banc). We will affirm, therefore, even if we would

have decided an issue differently, so long as the district court did not commit a clear

error of judgment. Id.




                                          2
          USCA11 Case: 20-14516        Date Filed: 03/31/2021    Page: 3 of 4



      Section 3582(c) provides limited exceptions to the general rule that district

courts lack the authority to modify a term of imprisonment after it becomes final.

United States v. Jones, 962 F.3d 1290, 1297 (11th Cir. 2020). Under certain

circumstances, a district court “may reduce the term of imprisonment . . . , after

considering the factors set forth in section 3553(a) to the extent they are applicable.”

18 U.S.C. § 3582(c)(1)(A), (c)(2). Under Section 3553(a), a defendant’s sentence

must be sufficient, but not greater than necessary, to achieve the goals of sentencing,

which are: reflecting the seriousness of the offense, promoting respect for the law,

providing just punishment, deterring future criminal conduct, protecting the public,

and providing the defendant with any needed training or treatment. Id. § 3553(a)(2).

Section 3553(a) also requires district courts to consider the nature and circumstances

of the offense, the defendant’s history and characteristics, the kinds of sentences

available, the Sentencing Guidelines, any pertinent policy statement, the need to

avoid disparate sentences for defendants with similar records, and the need to

provide restitution to any victims. Id. § 3553(a)(1), (3)-(7). A defendant’s criminal

history fits “squarely” into Section 3553(a)’s consideration of the defendant’s

history and characteristics. United States v. Williams, 526 F.3d 1312, 1324 (11th Cir.

2008).

      Here, the district court did not abuse its discretion in denying Rodgers’ motion

for compassionate release. Separate from its extraordinary-and-compelling analysis,


                                           3
          USCA11 Case: 20-14516       Date Filed: 03/31/2021   Page: 4 of 4



it denied relief based on the Section 3553(a) factors. So we affirm on that

discretionary ground. The district court explicitly considered the goals of sentencing

and Rodgers’ personal history and characteristics in denying his motion. And it

considered the amount of time that he had served on his sentence only as it was

relevant to determining that compassionate release “would fail to reflect the

seriousness of his offense, promote respect for the law, provide just punishment,

afford adequate deterrence, and protect the public.” Accordingly, the district court’s

denial of Rodgers’s motion did not constitute a clear error of judgment. Frazier, 387

F.3d at 1259.

      AFFIRMED.




                                          4